Exhibit 10.39
FIRST AMENDMENT TO THE
RIVERWOOD INTERNATIONAL EMPLOYEES RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2009 and Reflecting Amendments
Adopted Through
December 31, 2009)
          WHEREAS, the Compensation and Benefits Committee of the Board of
Directors of Graphic Packaging Holding Company has delegated to the Retirement
Committee of Graphic Packaging International, Inc. (the “Retirement Committee”)
the responsibility to make certain amendments in order to maintain the Riverwood
International Employees Retirement Plan (the “Plan”); and
          WHEREAS, the Retirement Committee deems it desirable to amend the
Plan, effective as of July 1, 2010, to eliminate the requirement that an
election form be completed and notarized before the benefit commencement date
and to permit a waiver of the 30-day notice period applicable to an election of
an optional form of payment;
          NOW, THEREFORE, BE IT RESOLVED, that the Plan be, and it hereby is,
amended, effective as of July 1, 2010, in the following respects:

1.   Section 5.03(c) is amended in its entirety to read as follows:

  “(c)   Form and Timing of Elections. An election of an optional form shall be
made on a form provided by the Retirement Committee. The timing of such election
shall be subject to the following:

  (i)   General Rule. Except as otherwise provided in this paragraph (c), a
Member’s election of an optional form may be made at any time during the period
beginning on the date the Member receives the notice described in paragraph
(b) and ending on the Member’s Annuity Starting Date. Notwithstanding the
foregoing, an election received after the Annuity Starting Date shall be deemed
to have been made within the election period if:

  (A)   the notice described in paragraph (b) is provided to the Member at least
30 days before the Annuity Starting Date;

  (B)   distributions commence not later than 90 days after the date such notice
is provided to the Member; and

1



--------------------------------------------------------------------------------



 



  (C)   the Member’s election is made before the date distributions commence.

      A distribution shall not be deemed to violate the requirement of
subparagraph (B) merely because, due solely to administrative delay, it
commences more than 90 days after the date notice is provided to the Member.    
    A Member’s Annuity Starting Date may not occur sooner than 30 days after
receipt of the notice, except as permitted under subparagraph (ii).     (ii)  
Waiver of 30-Day Period. A Member may, after having received the notice
described in paragraph (b), affirmatively elect to have his Pension commence
sooner than 30 days following his receipt of the notice, provided all of the
following requirements are met:

  (A)   the Retirement Committee clearly informs the Member that he has a period
of at least 30 days after receiving the notice to decide when to have his
benefits begin, and, if applicable, to choose a particular optional form of
payment;

  (B)   after receiving the notice, the Member affirmatively elects a date for
his Pension to begin and, if applicable, an optional form of payment;

  (C)   the Member is permitted to revoke his election until the later of his
Annuity Starting Date or at any time prior to the commencement of benefit
payments;

  (D)   payment does not commence less than seven days following the day after
the notice is received by the Member, nor more than 90 days following the day
the notice is received by the Member (except that the 90-day period may be
extended due to administrative delay); and

  (E)   the Member’s Annuity Starting Date is after the date the notice is
provided, except as provided in subparagraph (iii).

  (iii)   Retroactive Annuity Starting Date. If a Member is eligible (in
accordance with the provisions of the last sentence of paragraph (b) above) to
elect, and does elect, an Annuity Starting Date that precedes the date he
received the notice (a “retroactive Annuity Starting Date”), such election shall
be subject to the following requirements:

  (A)   With respect to an election made by a Member who is involuntarily
terminated by the Employer, the retroactive Annuity Starting Date is within the
120-day period following the Member’s

2



--------------------------------------------------------------------------------



 



      termination of employment with the Employer and all Affiliated Employers.
    (B)   The Member’s benefit, including any interest adjustment, must satisfy
the provisions of Section 415 of the Code, both at the retroactive Annuity
Starting Date and at the actual commencement date, except that if the form of
payment is not subject to the provisions of Section 417(e)(3) of the Code and
payments commence within 12 months of the Member’s retroactive Annuity Starting
Date, the provisions of Section 415 of the Code need only be satisfied as of the
retroactive Annuity Starting Date.     (C)   If payment is made in the form of
an annuity that is not subject to the provisions of Section 417(e)(3) of the
Code, a payment equal in amount to the sum of the monthly payments that the
Member would have received during the period commencing on his retroactive
Annuity Starting Date and ending with the month preceding his actual
commencement date, plus interest at the rate of 120 percent of the mid-term
Applicable Federal Rate for the first month of the applicable Plan Year,
compounded annually, shall be paid to the Member on his actual commencement
date.     (D)   Spousal Consent to the retroactive Annuity Starting Date is
required for such election to be effective unless:

  (I)   the amount of the survivor annuity payable to the Spouse determined as
of the retroactive Annuity Starting Date under the form elected by the Member is
no less than the amount the Spouse would have received under the Qualified Joint
and Survivor Annuity if the date payments commence were substituted for the
retroactive Annuity Starting Date; or     (II)   the Member’s Spouse on his
retroactive Annuity Starting Date is not his Spouse on his actual commencement
date and is not treated as his Spouse under a qualified domestic relations
order.

  (E)   If the Member elects payment in a form of payment that is subject to the
provisions of Section 417(e)(3) of the Code:

  (I)   the monthly amount shall not be less than the amount that would have
been paid in the same form on the retroactive Annuity Starting Date if the
benefit amount had been calculated using the IRS Interest Rate and the IRS
Mortality Table in effect on the actual commencement date; and

3



--------------------------------------------------------------------------------



 



  (II)   interest shall be credited in the same manner as described under clause
(C) above.

  (F)   The provisions of subparagraphs (i) and (ii) above shall apply by
substituting the actual commencement date for the Annuity Starting Date.     (G)
  Payment does not commence less than seven days following the day after the
notice is received by the Member, nor more than 90 days following the day the
notice is received by the Member (except that the 90-day period may be extended
due to administrative delay).”

2.   Section 5.03(d) is amended by changing the reference to “paragraph
(c)(iii)” in the fourth and fifth sentences thereof to read “paragraph (c).”

          BE IT FURTHER RESOLVED, that the Retirement Committee has approved
this First Amendment to the Riverwood International Employees Retirement Plan
this _____ day of November, 2010.

            GRAPHIC PACKAGING INTERNATIONAL, INC.
RETIREMENT COMMITTEE MEMBERS
      By:   /s/ Daniel J. Blount        Daniel J. Blount            By:   /s/
Brad Ankerholz        Brad Ankerholz              By:   /s/ Cindy Baerman       
Cindy Baerman              By:   /s/ Clint Demetriou        Clint Demetriou     
     

4